*86RESOLUCIÓN
Examinada la Moción Sometiendo Documento y Solici-tando Reinstalación, presentada por Juan Carlos Grau Díaz, se ordena su reinstalación a la práctica de la profe-sión legal.
Se instruye a Grau Díaz a tomar las medidas necesarias para atender el caso del Sr. Edgar Galarza Quiñónez y mantener a este Tribunal informado sobre ello.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
El Juez Presidente Señor Andréu García no intervino.
(.Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina